Citation Nr: 0317203	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  96-42 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right hip disability as secondary to staphylococcus 
bacteremia for purposes of accrued benefits.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left knee disability as secondary to staphylococcus 
bacteremia for purposes of accrued benefits.


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from March 1953 to April 
1956.  He died in June 1994.  The appellant is the remarried 
widow of the veteran.

In May 1998 the Board of Veterans' Appeals (the Board) 
remanded this case to the Department of Veterans Affairs (VA) 
Regional Office in Portland, Oregon (the RO) for additional 
development.  The case is again before the Board for 
adjudication.


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
the veteran incurred additional right hip disability 
secondary to staphylococcus bacteremia due to VA 
hospitalization in September 1991.

2.  The medical evidence of record does not demonstrate that 
the veteran incurred additional left knee disability 
secondary to staphylococcus bacteremia due to VA 
hospitalization in September 1991.


CONCLUSIONS OF LAW

1.  The requirements for benefits pursuant to 38 U.S.C. 
§ 1151 for right hip disability secondary to staphylococcus 
bacteremia due to VA hospitalization in September 1991, for 
purposes of accrued benefits, have not been met.  38 U.S.C.A. 
§ 1151 (West 1991).

2.  The requirements for benefits pursuant to 38 U.S.C. 
§ 1151 for left knee disability secondary to staphylococcus 
bacteremia due to VA hospitalization in September 1991, for 
purposes of accrued benefits, have not been met.  38 U.S.C.A. 
§ 1151 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to benefits on an accrued 
basis pursuant to the provisions of 38 U.S.C. § 1151 for the 
claimed right hip and left knee disabilities secondary to 
staphylococcus bacteremia due to VA medical treatment in 
September 1991.  In essence, she contends that staphylococcus 
bacteremia got into the veteran's right hip and left knee 
during VA hospitalization in September 1991, causing 
additional disability.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the appellant's claims and render a 
decision.

Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all evidence in the three claims 
folders of record in reaching its conclusion but will discuss 
only the evidence relevant to a decision in this case.

The VCAA - VA's duty to notify/assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not for 
application in this case, the implementing regulations are 
also effective November 9, 2000.  Consequently, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.  The current standard of review, which the 
Board will apply, is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
claimant which information and evidence, if any, that she is 
to provide and which information and evidence, if any, VA 
will attempt to obtain on her behalf.  VA will also request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  See 38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After having reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues addressed in this 
decision.  The appellant was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support her claims in the September 1996 
Statement of the Case, the May 1998 Board remand, and the 
November 2002 Supplemental Statement of the Case.  

Significantly, the appellant was sent a letter by the Board 
in March 2003 which specifically referred to the VCAA.  The 
appellant was informed that in order to establish entitlement 
to service connected compensation benefits under 38 U.S.C.A. 
§ 1151, for purposes of accrued benefits, the evidence must 
tend to show that the veteran contracted staphylococcus 
bacteremia during, or as the result of, the September 1991 VA 
hospitalization and that he sustained additional disability 
to the right hip and/or left knee due to the bacteremia.  She 
was also informed that, while VA would attempt to help her 
obtain any records for which she provided sufficient 
information, it was ultimately her responsibility to make 
sure that the records were received by VA.  The appellant was 
given 30 days from the date of the letter to respond.  The 
appellant has not submitted any additional evidence.

The Board believes that the recent decision of the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3rd 1339 (Fed. Cir. 2003), and 
VAOPGCPREC 1-2003, do not require remand or additional 
development.  

According to VAOPGCPREC 1-2003, the DAV decision does not 
prohibit the Board from issuing the notice required by 
38 U.S.C.A. § 5103(a) in a case on appeal before the Board, 
as was done in March 2003.  

The DAV case held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid 
to the extent it provides a claimant "not less than 30 
days" to respond to a VCAA notification letter sent by the 
Board because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  Even though 
the March 2003 letter did request a response within 30 days, 
it also expressly notified the appellant that if she sent 
additional information or evidence within one year from the 
date of the letter, and the Board determined that she was 
entitled to VA benefits, the Board might be able to pay her 
from the date it received her claim.  Thus, the Board's 
letter was in compliance with the one year provision of the 
VCAA.  The appellant has not indicated that additional 
evidence would be forthcoming within the remainder of the one 
year period, so the Board does not believe that holding this 
case in abeyance would serve any useful purpose. 

In short, the Board finds that the appellant has been amply 
notified of the requirements of law in connection with the 
claims addressed in this action.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The claims file includes multiple treatment records, 
including hospital summaries for the veteran's VA 
hospitalizations in September and October 1991.  The Board's 
May 1998 remand was calculated to insure that all pertinent 
medical evidence was obtained and added to the record.  The 
Board's remand instructions appear to have been accomplished.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
finds that there is sufficient evidence of record with which 
to make informed decisions in this case.  

The Board notes that there exist approximately nine volumes 
of medical records pertaining to the veteran, which include 
detailed nursing notes and medication charts, are not 
currently on file.  However, hospital summaries for the 
hospitalizations covered by the separate medical volumes are 
on file.  Moreover, all of the veteran's medical records were 
reviewed by physicians who provided medical opinions, which 
will be discussed below.  Under the circumstances here 
presented, the Board does not believe that a decision in this 
case should be delayed  by associating the volumes of the 
veteran's medical records with his claims folder.  Because 
the basic facts are uncontroverted and because the outcome of 
this case hinges on medical nexus opinions, which were 
informed by a review of all of the medical records, the 
Board's obtaining and reviewing obtaining all of these 
records would be a useless exercise.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board may not 
base a decision on its own unsubstantiated medical 
conclusions].  In other words, since the recent medical 
opinions are based on all of the medical evidence, and the 
Board is obligated by law to make its decision based on the 
medical opinions, it is not essential that the Board have 
access to every scrap of medical evidence.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits on the issues on appeal.  

Relevant law and regulations

Accrued benefits

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2002).  

38 U.S.C. § 1151

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 2002).  

The appellant's claims were filed in July 1994.  The 
controlling statute in this case, 38 U.S.C.A. § 1151, was 
amended, effective for claims filed on or after October 1, 
1997.  In pertinent part, 38 U.S.C. § 1151 now requires that 
additional disability as a result of VA medical treatment 
must be  based on "carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable."  

Under the jurisprudence of the Court, when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

As explained immediately below, under the pre-October 1997 
version of 38 U.S.C. § 1151 the appellant needs only to show 
that the veteran incurred additional disability which is the 
result of VA hospitalization, medical or surgical treatment.  
The Board will accordingly use the pre-October 1, 1997 
version of section 1151, since it is obviously more favorable 
to the appellant in that negligence on the part of VA need 
not be established in order for her to prevail.  
 
In Brown v. Gardner, the United States Supreme Court held 
that the statutory language of 38 U.S.C.A. 1151 in existence 
at that time (and applicable to this case) simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA. 

However, the Supreme Court further held that not every 
"additional disability" was compensable. The validity of the 
remainder of 38 C.F.R. 3.358 was not questioned. 

 	"We do not, of course, intend to cast any doubt on the 
regulations 
insofar as they exclude coverage for incidents of a 
disease's or 
injury's natural progression, occurring after the date 
of treatment 
. . . . VA's action is not the cause of the disability 
in those 
situations."  Brown v. Gardner, 115 S.Ct. 552, 556 n.3.

In sum, the Supreme Court found that the version of 38 
U.S.C.A. 1151 which is applicable to this case requires a 
causal connection between VA medical treatment and additional 
disability, but further cautions that not every additional 
disability is compensable.  

Factual background

In August 1984, the veteran underwent an arthroscopic partial 
lateral meniscectomy of the left knee with synovectomy.  In 
May 1985, the veteran underwent a left proximal tibial 
osteotomy, and in November 1990 a left total knee arthrosis 
was performed.  In July 1991, the veteran complained of 
problems that included the right hip and left knee.  

The veteran was hospitalized from September 12 to September 
24, 1991 at a VA Medical Center (MC) due to a cerebrovascular 
accident.  While hospitalized he underwent a carotid 
angiogram.  The discharge diagnosis was left lacunar 
infarction of the posterior limb of the internal capsule.  
The hospital records do not contain any indication of 
infectious complications.

In October 1991, the veteran was readmitted to the VAMC.  He 
reported that a few days after discharge from his previous 
hospitalization, he fell and had left knee and right hip 
pain.  He reported that he had noted an erythematous 
intravenous site after his discharge.  A bone scan showed 
septic arthritis of the left total knee arthroplasty and the 
right hip; both were debrided and irrigated.  The veteran was 
put on oral antibiotics and, because of the veteran's medical 
history, it was recommended that he be placed on life-long 
antibiotic suppression.

Subsequent VA hospital and treatment records reveal that the 
veteran had a septic left total knee arthrosis, with total 
removal of the arthrosis and right hip aspiration.  

In May 1993, the veteran sought compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 because he believed that 
his staph infection had its onset during hospitalization in 
September 1991.  

According to VA examination in April 1994, the veteran had 
loss of motion in the left knee secondary to complications of 
staph infection.  The examiner did not find any right hip 
disorder.

The veteran died in June 1994 of lung cancer.  A claim for 
accrued benefits was received by VA from the appellant in 
July 1994.

Additional relevant evidence consists of medical opinions 
obtained after the veteran's death.  These will be discussed 
in connection with the Board's analysis immediately below. 

Analysis

The appellant in essence contends that VA medical treatment 
received by the veteran in September 1991 resulted in 
staphylococcus bacteremia infection which caused the 
development of additional right hip and left knee disability.  

For the sake of clarity, the Board will briefly distill what 
it believes is evidence in favor of the appellant's claims 
and evidence which is against the claims.

Evaluation of the evidence

(i.) Evidence in favor of the claims

Of record are May 1999 reviews of the veteran's nine volume 
medical records by VA specialists in VA orthopedics and 
infectious diseases.

The VA orthopedic specialist concluded that it was more 
likely than not that the veteran's right hip and left knee 
disabilities were worsened by the bacteremia infection.  The 
physician did not express an opinion as to what caused the 
bacteremia, except to note that it was not of orthopedic 
origin.

In a March 2001 report from the VA physician who provided the 
May 1999 VA orthopedic opinion, the orthopedist again noted 
that there was increased disability to the veteran's right 
hip and left knee from staphylococcus bacteremia.  Increased 
manifestations in the right hip from the bacteremia primarily 
involved increased pain and increased manifestations in the 
left knee primarily involved loss of motion.

According to a May 1999 report from a VA specialist in 
infectious diseases, the veteran only had one invasive 
procedure performed during the hospitalization, the carotid 
angiogram on September 19, and that he did not have any 
evidence of infectious complications while he was 
hospitalized.  When he returned for medical treatment on 
October 8 1991, the veteran reported the onset of fever 
between 2-4 days after leaving the hospital on September 24.     

The reviewing physician noted that the fact that the veteran 
had a fever 7-10 days after the invasive procedure (the 
carotid angiogram) made it highly unlikely that the 
bacteremia noted on hospital admission October 8, 1991 was 
the result of the invasive procedure.  The specialist went on 
to note, however, that there certainly was a possibility of a 
bacterial "seeding" of a joint at the time of the invasive 
procedure in September 1991, which was initially asymptomatic 
but then led to recurrence of the bacteremia and further 
spread of the infection.  The reviewing physician concluded 
that it was at least as likely as not that the veteran 
contracted a staph infection during or as a result of the 
September 1991 VA hospitalization.    

According to a June 1999 Addendum from the VA infectious 
disease specialist, on further review of the pertinent 
evidence, it was most probable that there was some bacterial 
seeding of the joints at the time of the September 1991 
invasive procedure.

Also in support of the appellant's claims is argument 
provided by her to the effect that an etiological 
relationship exists between VA treatment of the veteran in 
September 1991 and additional right hip and left knee 
disabilities secondary to staphylococcus bacteremia.  



(ii.) Evidence against the claims

According to a October 1994 statement from a VA rating board 
medical consultant, he did not agree with the veteran's 
contention that there was purulent infection at an IV site 
during hospitalization in September 1991 that was overlooked, 
since there is nothing in the medical records to support that 
conclusion.  Consequently, the consultant did not find poor 
judgment, faulty technique, or improper treatment in this 
case.

A November 2000 medical memorandum report from a VA Chief of 
Infectious Diseases reveals that, after review of the medical 
evidence, he concluded that there was a lack of supporting 
documentation for an IV site infection in the medical, 
nurses, and parenteral flow sheet records.  Additionally, the 
fact that a low-risk steel IV device was used, that it was 
changed frequently, and that the time from the veteran's 
prior receipt of IV therapy to the onset of his infection was 
12-17 days, argued against a prior IV site infection as the 
primary source.  Consequently, the VA physician concluded 
that the veteran's staph infection did not result from an 
infected IV site during the September 1991 hospitalization.

According to a December 2001 Memorandum from a board of two 
VA physicians, who reviewed all of the pertinent medical 
records, while the evidence indicated that the veteran's 
right hip and left knee were infected by staphylococcus 
bacteremia, it was more likely than not that the bacteremia 
did not arise during or as a result of VA hospitalization in 
September 1991.  The board came to this conclusion because 
occult bacteremia associated with intravenous catheters or 
cerebral angiogram occurs very rarely, and because there is 
no objective evidence in either the September or October 1991 
records to indicate that infection developed at the 
intravenous cannulation site.  Moreover, the data on the 
parenteral therapy flow chart during the October 1991 VA 
hospital admission indicated that there was no evidence of 
infection with any of the veteran's intravenous lines.  

The board of two VA physicians went on to note that, because 
of the virulence of the bacteremia, if the veteran had 
developed infection at the site of an intravenous catheter he 
would likely have developed his joint infections at least a 
week earlier than he did.  Consequently, it was concluded 
that occult bacteremia came from an unidentified cutaneous 
portal of entry.  It was noted that that was true for 
approximately 20-40 percent of patients.  This means that the 
bacteremia gained access to the bloodstream through small 
cracks or breaks in the skin.  This conclusion was further 
supported, according to the board, by the fact that the 
veteran was out of the hospital for approximately 14 days 
between admissions.

Discussion

As discussed in detail above, in order to establish 
entitlement to benefits under the pre-October 1997 version of 
38 U.S.C.A. § 1151, which is applicable to this case under 
the Court's holding in Karnas, two elements must be 
demonstrated: (1) additional disability (2) which is the 
result of VA treatment.  

In essence, therefore, there are two aspects to the 
appellant's claims: first, did the hospitalization cause the 
infection; and second, did the infection cause additional 
disability?  With respect to the second aspect, the medical 
evidence, reviewed above, appears to support he proposition 
that the veteran's right hip and left knee became worse due 
to the infection which was initially identified in October 
1991.  Such was the conclusion of the VA orthopedic 
specialist, and these is no clear medical opinion evidence to 
the contrary.  The Board's inquiry will therefore focus on 
the matter of the relationship, if any, between the veteran's 
hospitalization in September 1991 and the infection.   

The appellant contends that there is such a relationship.  
However, it well established that the appellant, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and her 
opinion is entitled to no weight. See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

The appellant is, however, competent to provide evidence as 
to what she observed.  It appears that the appellant may be 
contending that she observed physical manifestations of 
infection at the site of the carotid angiogram.  It further 
appears that the veteran made a similar report at the time of 
his October 1991 hospitalization.  

It is the responsibility of the Board to determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].  In this 
case, the objective medical records during both the September 
1991 and October 1991 VA hospitalizations show absolutely no 
evidence of infection at the catheterization site.  Moreover, 
no physician has opined that the catheterization site became 
infected.  Indeed, a physician in October 1994 specifically 
discounted the appellant's contention.  Accordingly, the 
Board finds that a preponderance of the evidence is against 
that aspect of the appellant's claim.
 
This conclusion does not, of course, end the Board's inquiry.  
Of record are various medical reports and opinions which the 
Board must evaluate in arriving at its conclusion.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators; . . .  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Competent medical evidence in favor of the appellant's claim 
consists of the May 1999 opinion of the VA infectious disease 
specialist.  Although noting that the timing of the infection 
was inconsistent with the cauterization as a source of the 
infection, the specialist concluded that possibility of a 
bacterial "seeding" of a joint at the time of the invasive 
procedure, which led to the infection a number of days 
thereafter.  The VA infectious disease specialist did not 
elaborate on this theory.  

The Board finds the medical opinions against the claims to be 
more persuasive because they are supported by more 
comprehensive analysis and reasoning than the opinion in 
favor of the claim.  Three physicians, including October 1994 
rating board medical consultant and the December 2001 board 
of two physicians, noted the utter lack of supporting 
documentation in the medical records for a finding of a 
relationship between the staphylococcus bacteremia and VA 
hospitalization in the medical records.  These physicians all 
noted that there was absolutely no evidence of infection 
during the September 1991 hospitalization and no evidence 
that the catheter inserted during that hospitalization had 
become infected.  Moreover, the board of two physicians noted 
that such infections were rare.  The board further noted that 
cutaneous infections were far more common.  There is no 
evidence that such infection was incurred during the 
veteran's September 1991 hospitalization. In fact, even the 
VA infectious disease specialist commented that the timing of 
the onset of the infection, two to four days after the 
veteran left the hospital, was inconsistent with the 
catheterization being a source of the infection.  In fact, 
the 1999 infectious disease opinion noted that it was highly 
unlikely that the bacteremia seen on VA hospitalization in 
October 1991 was due to the carotid angiogram.

Thus, the only competent medical evidence of record in 
support of the appellant's claim is the May 1999 opinion of 
the infectious disease specialist that referred to 
possibility of a bacterial "seeding" of the joint during 
the invasive procedure which was initially asymptomatic but 
which spread after his discharge form the VA hospital on 
September 24, 1991.  The VA physician did not go into any 
detail to support this conclusion.

The Court has held on numerous occasions that medical 
opinions which are general, vague or inconclusive are of 
limited probative value.  See, e.g., Morris v. West, 13 Vet. 
App. 94, 97 (1999) [diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative]; Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) [statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence]; Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) [medical evidence which merely indicates 
that the alleged disorder "may or may not" exist is too 
speculative to establish the presence of the claimed 
disorder].  

The Board, although considering the May 1999 opinion, assigns 
it relatively little weight of probative value as opposed to 
the other medical opinions of record, which firmly discount 
the VA hospitalization as a source of infection.  The Board 
believes that the May 1999 reviewer's "seeding" thesis, 
unaccompanied by any cogent support, is unpersuasive in light 
of the other medical evidence of record, which indicates that 
there was no infection during the September 1991 VA 
hospitalization and no evidence that the September 1991 
hospitalization caused the infection.

In short, while there is medical evidence both for and 
against the appellant's claims, the Board finds that the 
evidence against the claims is both more numerous and more 
persuasive.  Thus, although the evidence indicates that while 
the veteran may have suffered from additional right hip and 
left knee disability due to staphylococcus bacteremia, the 
Board finds that a preponderance of the competent medical 
evidence is against the appellant's contention that such 
additional disability was the result of VA hospitalization 
and treatment.  Rather, the competent medical opinion 
evidence, in particular the report of the two VA physicians 
in December 2001, appears to support the proposition that 
such infection occurred coincidentally a few days after the 
veteran left the VA hospital and was not related to such 
hospitalization.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claims.  Accordingly, entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
right hip and left knee disabilities secondary to 
staphylococcus bacteremia as a result of VA hospitalization 
in September 1991, for purposes of accrued benefits, is not 
warranted.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for right hip disability 
secondary to staphylococcus bacteremia, for purposes of 
accrued benefits, is denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for left knee disability 
secondary to staphylococcus bacteremia, for purposes of 
accrued benefits, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

